If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


RUSSELL LOIOLA, a legally incapacitated person,                   UNPUBLISHED
by JEFFREY FRIED, Personal Representative,                        August 6, 2020

              Plaintiff-Appellee,

v                                                                 No. 348670
                                                                  Washtenaw Circuit Court
CITIZENS INSURANCE COMPANY OF                                     LC No. 16-001044-NF
AMERICA,

              Defendant,
and

CITIZENS INSURANCE COMPANY OF THE
MIDWEST,

              Defendant-Appellant.


Before: METER, P.J., and BECKERING and O’BRIEN, JJ.

BECKERING, J. (concurring).

       I concur in the result only.


                                                           /s/ Jane M. Beckering




                                              -1-